JONES, District Judge.
The complaint in this case is for damages for infringement of a patent now expired. The defendant has filed a motion to dismiss or, in the alternative, for a bill of particulars. The motion to dismiss is grounded upon the fact that no item of special damage is specifically stated under Federal Rules of Civil Procedure, rule 9(g), 28 U.S.C.A. following section 723c, and this being a suit for special damages, no cause of action is stated.
The plaintiff now offers to amend its complaint. In view of the liberality expressed in Civil Rule 15, leave will be granted the plaintiff to file an amended complaint.
The plaintiff has offered to furnish the particulars requested under Items 1 to 5 inclusive.
Bills of particulars will not be granted which require a party to interpret processes or distinguish features of a patent or disclose matters of evidence. The purpose of a bill of particulars is to fully inform the defendant so that it can answer.
Items 6, 7, 8 and 11 will be denied and Items 9 and 10 will be granted. It is so ordered.